222 S.W.3d 283 (2007)
Marilyn DAY, Appellant,
v.
SERVICE BLUEPRINT COMPANY and Division of Employment Security, Respondents.
No. ED 88629.
Missouri Court of Appeals, Eastern District, Division Three.
April 3, 2007.
Application for Transfer Denied May 16, 2007.
Marilyn Day, Louis, MO, pro se.
Cynthia A. Quetsch, Jefferson City, MO, for respondent.
Before GLENN A NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.
Application for Transfer to Supreme Court Denied May 16, 2007.

ORDER
Marilyn Day appeals the decision of the Labor and Industrial Relations Commission denying her claim for unemployment compensation benefits. We affirm. Rule 84.16(b).